Citation Nr: 0500122	
Decision Date: 01/04/05    Archive Date: 01/19/05

DOCKET NO.  03-23 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Romeo A. Castillo Sr., 
Attorney-in-fact


WITNESSES AT HEARING ON APPEAL

Appellant and R.A.C., Sr.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The appellant has brought this claim as the widow of a 
deceased individual who died in December 1990.  Certification 
by the service department shows that the decedent had 
recognized guerrilla service, under the U.S. Armed Forces in 
the Far East (USAFFE), from February to November 1945, and 
regular Philippine Army service from November 1945 to 
February 1946.  The appellant filed an original death claim 
in January 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.  The RO, in pertinent 
part, denied entitlement to service connection for the cause 
of the decedent's death and for accrued benefits.

The appellant and R.A.C., Sr., presented testimony at a 
personal hearing at the RO before a Decision Review Officer 
(DRO) in September 2003.  A copy of the hearing transcript 
was attached to the claims file.


FINDINGS OF FACT

1.  As shown on the death certificate, the decedent died in 
December 1990 from a cerebrovascular accident with an 
antecedent cause of essential hypertension.


2.  At the time of the decedent's death, more than 44 years 
after service, he had no pending claims for entitlement to 
any VA benefits, and there is no indication that he had any 
service-connected disabilities.

3.  No competent medical evidence has been submitted or 
identified to demonstrate that the decedent's death was 
related to service or to a service-connected disability.

4.  The appellant's Application for Dependency and Indemnity 
Compensation, Death Pension, and Accrued Benefits by a 
Surviving Spouse or Child, on VA Form 21-534, was received in 
January 2003, which is over 12 years after the decedent's 
death.


CONCLUSIONS OF LAW

1.  The cause of the decedent's death was not related to an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1102, 1110, 1131, 
1310, 5100- 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.312 (2004).

2.  The appellant's claim for entitlement to accrued benefits 
is without legal merit.  38 U.S.C.A. § 5121 (West 2002); 38 
C.F.R. § 3.1000 (2004); Jones v. West, 136 F.3d 1296 (Fed. 
Cir. 1998).

3.  The requirements for entitlement to accrued benefits have 
not been met, as the claim was not timely filed.  38 U.S.C.A. 
§ 5121 (West 2002); 38 C.F.R. § 3.1000 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issue currently before the Board arose from a 
claim received in January 2003.  The regulatory amendments 
became effective November 9, 2000, except for the amendment 
to 38 C.F.R. § 3.156(a), which became effective on August 29, 
2001.  In this case, the VCAA and its implementing 
regulations are accordingly generally applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims (Court) stated that, under the 
VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  

Considering both the decision of the Court in Pelegrini and 
the opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.

In a letter dated in January 2003, the RO informed the 
appellant of the VCAA and its effect on her claim.  In 
addition, the appellant was advised, by virtue of a detailed 
July 2003 statement of the case (SOC) and supplemental 
statements of the case (SSOCs) dated in August 2003, October 
2003, and April 2004 issued during the pendency of this 
appeal, of the pertinent law, and what the evidence must show 
in order to substantiate her claim.  We therefore believe 
that appropriate notice has been given in this case.  The 
appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  Further, the claims file 
reflects that the July 2003 SSOC contained the new duty-to-
assist regulation codified at 38 C.F.R. § 3.159 (2004).  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual background

In January 2003 the appellant submitted an application for 
Dependency and Indemnity Compensation, Death Pension, and 
Accrued Benefits by a Surviving Spouse or Child, VA Form 21-
534, as a surviving spouse.  She indicated that she was 
claiming that the cause of the death of her decedent husband 
was due to his service with the USAFFE.  Evidence submitted 
with the claim consisted of the death certificate, a marriage 
certificate, a document relating to service, and a medical 
certificate that the deceased had been hospitalized in July 
1990 with diagnoses of hypertension, arthritis, "rule out" 
pneumonitis, and "rule out" Kock's.  

On his January 1946 Affidavit for Philippine Army Personnel 
(Processing Affidavit), when asked to give a chronological 
record of wounds and illnesses incurred, the decedent stated 
"None".  

According to the decedent's death certificate, he died in 
December 1990 at the family residence, from cerebrovascular 
accident with an antecedent cause of essential hypertension.  
There is no indication that he had any claims pending with VA 
at the time of his death, or that he had any service-
connected disabilities.

The appellant submitted a statement from the signing doctor 
on the death certificate who wrote that he was not the 
attending physician but signed as it was his duty as the 
Public Health Officer for the designated area for persons who 
died without medical attendance.  The diagnosis was based on 
history related by the nearest relatives.  He did not have 
medical records of the decedent's illness.  

Records received from the National Personnel Records Center 
(NPRC) in early March 2003 contain a report of physical 
examination in January 1946 which indicates that the 
cardiovascular system was normal and his blood pressure was 
110/72.  No abnormalities were noted.  

The records received from NPRC also contain a report of a 
physical examination in February 1946, corresponding to the 
decedent's release from the Philippine Commonwealth Army, 
which shows that he denied the presence or history of any 
disabling wound, injury, or disease.  The clinical evaluation 
was normal for the cardiovascular system, and the blood 
pressure reading was 110/72.  The decedent denied a history 
of malaria.  There was an X-ray finding of minimal 
tuberculosis of the right upper lobe.  The chest X-ray was 
noted on the examination record as minimal tuberculosis of 
both upper lobes.  No other abnormalities were noted.  See WD 
AGO Form 38.

His military history was determined to be recognized 
guerrilla service from February 1945 to November 1945, from a 
reconstructed roster, and recognized Philippine Army service 
from November 1945 to February 1946.

Also submitted were affidavits from two fellow soldiers of 
the decedent.  R.A.C. Sr., wrote that while he was traveling 
with the decedent for two months in service, the decedent 
suffered hypertension and other symptoms which, according to 
the medic of the unit, was tuberculosis.  R.A.C. certified 
that the cause of death was due to sickness suffered during 
wartime.  P.C.R. wrote that another fellow soldier, who had 
been a medical student before joining the unit, diagnosed the 
symptoms of the decedent as hypertension with complication of 
pulmonary tuberculosis (PTB) and malnutrition due to loose 
bowel movement.  P.C.R. agreed with these findings because of 
the bad condition of the decedent.  

In a letter received in July 2003, the appellant wrote that 
the decedent had been sick during service; however, no 
medical records and evidence were available, only the 
statements of his fellow soldiers.  

Hospital records from the Hospital ng Kalookan (HK) for a 
period of hospitalization in July 1990 show that a chest X-
ray had an impression of old PTB of the left apex, most 
likely inactive.  Medical certificates show that the decedent 
was treated for hypertension from May to August 1990, with a 
history of headaches and dizziness.  He was hospitalized for 
approximately four days in July 1990, for hypertension and 
arthritis.  

Two acquaintances of the appellant and the decedent signed an 
affidavit in September 2003 to the effect that the appellant 
was an unlicensed therapist whom they had seen provide 
therapy services to the decedent. 

The appellant testified at the September 2003 DRO hearing 
that she met the decedent approximately four years after 
service.  Approximately in 1963 he complained of arthritis of 
his lower extremities which she treated with herbal 
medicines.  He suffered from a stroke and high blood pressure 
in 1980 and was hospitalized for treatment.  She believed 
that his death was linked to service.  

R.A.C., Sr., testified that the decedent had told him that 
during the war there were no doctors and they used herbal 
medicines for treatment.  He had related to R.A.C. that 
during his processing he did not report his illness because 
of fear of being hospitalized and not being allowed to go 
home.  This was the reason that there was no illness 
indicated in his Processing Affidavit.  The decedent 
indicated to R.A.C. that the pulmonary tuberculosis and 
hypertension had started in service; he did not seek 
consultation, but had used herbal medicines for relief.  His 
condition became worse after his discharge from service.  

In October 2003, the appellant in this case submitted a copy 
of an undated letter from Dr. J.M.B. who stated that the 
decedent had been attended at his clinic on December 28, 
(year illegible).  The diagnoses were high blood pressure, 
pneumonia, and minimal PTB.  The cover letter from the 
appellant noted that the date the decedent had been seen at 
Dr. J.M.B.'s clinic was December 28, 1947.  

In the appellant's substantive appeal, she stated that she 
was a licensed physical therapist and that, based upon her 
experience, she was certain that the sickness of her husband 
was incurred in service.  Every time he had a high blood 
pressure attack, she was the one who attended to him with 
physical therapy and reflexology.  She had also treated many 
patients with the same sickness from which her husband had 
suffered prior to his death.  


III.  Service connection for cause of death

A.  Legal criteria

To grant service connection for the cause of the decedent's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to, the result of, or aggravated by 
a service-connected disability.  38 U.S.C.A. §§ 1110, 1310; 
38 C.F.R. §§ 3.310(a), 3.312 (2004); Allen v. Brown, 7 Vet. 
App. 439 (1995).

Service connection may be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); see Cosman v. Principi, 3 
Vet. App. 303, 305 (1992).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death. 
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

The debilitating effects of a service-connected disability 
must have made the veteran materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  Lathan v. Brown, 7 Vet. App 
359 (1995).
In this case, the appellant contends that some event or 
illness in service caused the decedent's death.  In cases of 
service connection for the cause of death of the veteran, the 
first requirement of a current disability will always have 
been met, the current disability being the condition that 
caused the veteran to die; however, the last two requirements 
for a service-connection claim must be supported by the 
record.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997).

B.  Analysis

The appellant contends that the decedent's hypertension began 
in service.  As stated before, the death certificate states 
that he died from a cerebrovascular accident due to 
hypertension.

Credible evidence of record shows that, in January 1946, the 
decedent answered "None" on his Processing Affidavit when 
asked what illnesses and wounds he had incurred from December 
1941 until his return to military control.  Also dated in the 
same month, an examination report shows that his 
cardiovascular system and his blood pressure were normal.  An 
examination conducted in February 1946, just before the 
decedent left the Philippine Commonwealth Army, also shows 
that his cardiovascular system and his blood pressure were 
normal.  At that examination he denied having any significant 
or disabling wounds, diseases, or injuries.  

Upon careful review of this case, the Board finds that no 
competent medical evidence has been submitted to relate the 
decedent's death to service.  No medical evidence exists 
during service to show that the decedent suffered from 
hypertension during his military service or within the 
presumption period post-service (assuming, for the sake of 
this case, that he is entitled to consideration of such 
presumption period).  The earliest clearly dated medical 
evidence of record of hypertension is in May 1990, many years 
after service.  There is evidence of record showing treatment 
for high blood pressure claimed by the appellant to have been 
in December 1947, but on the copy submitted the year is 
illegible.  Even if the record were from December 1947, this 
does not demonstrate that the decedent had complaints of, 
findings of, or was diagnosed with hypertension in service or 
within the presumption period.  

Moreover, in evaluating the appellant's premise, the Board 
notes that the decedent had no service-connected disabilities 
during his lifetime.  More important, there is no indication 
that the decedent's cardiovascular accident due to 
hypertension was related to service.  No medical opinion or 
other professional evidence relating the decedent's death 
from a cerebrovascular accident due to hypertension to 
service, or to any incident of service, has been presented.  

We recognize the appellant's and fellow servicemen's sincere 
belief that the decedent's death was related in some way to 
his military service.  Nevertheless, in this case they have 
not been shown to have the professional expertise necessary 
to provide meaningful evidence regarding the causal 
relationship between the decedent's death and his recognized 
military service.  Although the appellant is a therapist, 
there is no evidence showing that she has the requisite 
medical knowledge regarding cardiovascular disease to make a 
competent medical opinion.  See, e.g., Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied 119 S. Ct. 404 (1998).  See also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The appellant's 
statements, no matter how sincerely made, are not competent 
medical evidence as to a causal relationship between the 
cause of death and active service, or as to claimed 
continuity of symptomatology demonstrated after service.

Therefore, although we are sympathetic with the appellant's 
loss of her husband, we find a lack of competent medical 
evidence to warrant a favorable decision. The Board is not 
permitted to engage in speculation as to medical causation 
issues, but "must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit any competent 
medical evidence to provide a nexus between any claimed in-
service injury or disease and the conditions that caused or 
contributed to the cause of the decedent's death.  The 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for cause of 
death.

IV.  Accrued benefits

A.  Legal criteria

The law and regulations governing claims for accrued 
benefits, as applicable to this case, state that, upon the 
death of a veteran, his or her lawful surviving spouse may be 
paid periodic monetary benefits to which he or she was 
entitled at the time of death, and which were due and unpaid 
for a period not to exceed two years, based on existing 
rating decisions or other evidence that was on file when the 
veteran died.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 
3.1000 (2004).

A consequence of the derivative nature of a surviving 
spouse's claim for entitlement to a veteran's accrued 
benefits is that, without the veteran having a claim pending 
at time of death, the surviving spouse has no claim upon 
which to base his or her own application.  Jones v. West, 136 
F.3d 1296, 1300 (Fed. Cir. 1996).

An application for accrued benefits must be filed within one 
year after the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation, by a 
surviving spouse is deemed to include a claim for any accrued 
benefits.  38 C.F.R. § 3.1000(c); see 38 C.F.R. § 3.152(b).  
However, applicable law and VA regulations further stipulate 
that for claims filed for death benefits, a specific claim in 
the form prescribed by the Secretary must be filed in order 
for death benefits to be paid to any individual under the 
laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 
38 C.F.R. § 3.152(a).

B.  Analysis

The evidence shows that the appellant died in December 1990.  
The file reflects that there were no service connection 
claims pending at the time of his death, and does not show 
that he had any service-connected disorders.

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) concluded that for a surviving spouse to be 
entitled to accrued benefits, "the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  The Federal Circuit noted that this conclusion 
comported with the decision in Zevalkink v. Brown, 102 F.3d 
1236 (Fed Cir. 1996), which stated that a consequence of the 
derivative nature of the surviving spouse's entitlement to a 
veteran's accrued benefits claim is that, without the veteran 
having a claim pending at time of death, the surviving spouse 
has no claim upon which to derive his or her own application.  
Id. at 1300.  As indicated, no such claim was pending at the 
time of the decedent's death.

In January 2003, the appellant filed an Application for 
Dependency and Indemnity Compensation, Death Pension, and 
Accrued Benefits by a Surviving Spouse or Child, VA Form 21- 
534.  It is clear that the appellant did not file her 
application for accrued benefits within one year of the 
decedent's death.  In fact, the application was received more 
than 12 years after his death.  In her May 2003 notice of 
disagreement and a subsequent letter received in July 2003, 
she acknowledged that she did not file her application for 
accrued benefits within one year of the decedent's death, and 
asserted that it was due to ignorance of VA law and 
regulations.  38 C.F.R. § 3.1000(c); see 38 C.F.R. § 
3.152(b).

The claims file is absent any evidence that the decedent had 
a claim pending for any VA benefit at the time of his death, 
and, since the appellant did not file her application for 
accrued benefits within one year after the date of his death, 
she is not legally entitled to this benefit.  38 C.F.R. § 
3.1000(c); see 38 C.F.R. § 3.152(b).  The law pertaining to 
eligibility for accrued benefits is dispositive of this 
issue, the appellant's claim must be denied because of the 
absence of legal merit or entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board notes that, although the appellant was apparently 
unaware of the requirement that a claim for accrued benefits 
be submitted within one year after the decedent's death, the 
U.S. Court of Appeals for Veterans Claims has held that 
alleged ignorance cannot be used as an excuse for failure to 
follow a promulgated regulation.  See Morris v. Derwinski, 1 
Vet. App. 260 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 
332 U.S. 380, 384-85 (1947).  See also Velez v. West, 11 Vet. 
App. 148, 156-57 (1998).  The Court in Morris noted that the 
Supreme Court of the United States had held that persons 
dealing with the Government are charged with knowledge of 
Federal statutes and lawfully promulgated agency regulations, 
regardless of actual knowledge or hardship resulting from 
innocent ignorance.  See Morris at 265.


ORDER

Entitlement to service connection for cause of death is 
denied.

Entitlement to accrued benefits is denied, as a matter of 
law.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


